
	

114 HRES 589 IH: Establishing the Select Committee on Excessive Use of Police Force.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 589
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Rush (for himself, Mrs. Lawrence, Mr. Cummings, Mr. Rangel, Mr. Johnson of Georgia, Mr. Bishop of Georgia, Mr. Clay, Mr. Lewis, Mr. Ellison, and Ms. Moore) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Establishing the Select Committee on Excessive Use of Police Force.
	
	
 1.FindingsCongress finds the following: (1)This past year alone we have seen 7 different incidents of the unjustified use of lethal and excessive force by police officers against African-Americans:
 (A)The death of Dontre Hamilton, a 31-year-old man, by a member of the Milwaukee Police Department in Wisconsin on April 30, 2014.
 (B)The death of Eric Garner, an unarmed 43-year-old father, by a member of the New York City Police Department in New York on July 17, 2014.
 (C)The death of Michael Brown, an 18-year-old unarmed teenager, by a member of the Ferguson Police Department in Missouri on August 9, 2014.
 (D)The death of Ezell Ford, an unarmed 25-year-old mentally ill man by members of the Los Angeles Police Department in California on August 11, 2014.
 (E)The death of Laquan McDonald, a 17-year-old teenager by a member of the Chicago Police Department in Illinois on October 20, 2014.
 (F)The death of Tamir Rice, a 12-year-old boy by a member of the Cleveland Division of Police in Ohio on November 22, 2014.
 (G)The death of Anthony Hill, a 27-year-old unarmed Air Force veteran, by a member of the DeKalb County Police Department in Georgia on March 6, 2015.
 (H)The death of Nicholas Thomas, a 23-year-old unarmed man, by a member of the Smyrna Police Department in Georgia on March 24, 2015.
 (I)The death of Freddie Gray, a 25-year-old arrested by the Baltimore Police Department for possession of an alleged illegal switchblade on April 12, 2015.
 (J)The death of Sandra Bland, a 28-year-old African-American woman found hanged in a jail cell in Waller County, Texas, on July 13, 2015.
 (K)The death of Jamar Clark, a 24-year-old unarmed man, by a member of the Minneapolis Police Department in Minnesota on November 16, 2015.
 (2)From 2011 to 2015, 28,500 complaints filed against Chicago Police officers resulted in no discipline in a study conducted by the Invisible Institute and the Mandel legal clinic of the University of Chicago law school.
 (3)These incidents and countless others are not isolated but reflect a pervasive pattern of racial bias in the use of excessive force in communities of color.
 (4)It is the will of the Congress that a select committee be formed to investigate these patterns of excessive use of force in communities of color.
 2.EstablishmentThere is hereby established in the House of Representatives the Select Committee on Excessive Use of Police Force (hereinafter referred to as the Select Committee).
		3.Composition
 (a)CompositionThe Select Committee shall be composed of 12 Members appointed by the Speaker of the House of Representatives, of whom 6 shall be appointed after consultation with the Minority Leader.
 (b)Chair and Ranking MemberThe Speaker shall designate one Member to serve as chair of the Select Committee, and the Minority Leader shall designate one Member to serve as the ranking minority member of the Select Committee.
 (c)VacanciesAny vacancy in the Select Committee shall be filled in the same manner as the original appointment. 4.Rules and proceduresRule XI of the Rules of the House of Representatives shall apply to the Select Committee in the same manner as such rule applies to a standing committee of the House, except to the extent inconsistent with this resolution.
		5.Staff; funding
 (a)StaffThe chair of the Select Committee, upon consultation with the ranking minority member of the Select Committee, may employ and fix the compensation of such staff as the chair considers necessary to carry out this resolution.
 (b)FundingThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for the expenses of the Select Committee. Such payments shall be made on vouchers signed by the chair of the Select Committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration.
			6.Recommendations
 (a)Final reportThe Select Committee shall issue a final report and recommendations, including legislative proposals, not later than 60 days after the date of the adoption of this resolution.
 (b)Interim findings and reportsIn addition to the final report and recommendations required under subsection (a), the Select Committee may issue such interim findings and reports as it deems necessary.
			7.Termination
 (a)In generalThe Select Committee and all authority granted in this resolution shall expire upon the issuance by the Select Committee of the final report and recommendations under section 6(a).
 (b)RecordsUpon the dissolution of the Select Committee, the records, files, and materials of the Select Committee shall be transferred to the Clerk of the House.
 8.DutiesThe Select Committee is authorized and directed to conduct a full and complete investigation and study, and to issue a report and recommendations of its findings to the House, regarding each of the following:
 (1)A uniform definition of excessive use of force for purposes of criminal prosecutions of law enforcement officers who employ force against individuals suspected of criminal offenses.
 (2)Creation of national guidelines on what constitutes an excessive use of force by law enforcement officers interacting with individuals suspected of criminal offenses.
 (3)Collection of accurate and reliable data on police shootings and the use of excessive force, including use of excessive force resulting in death and use of excessive force not resulting in death.
 (4)Implementation and creation of a national database to make available to the public data on complaints filed against law enforcement officers and departments alleging excessive use of force by such law enforcement officers.
 (5)Inclusion of demographic data on police officers involved in shootings in the Uniform Crime Reports authorized under section 534 of title 28, United States Code.
 (6)Requirement of mandatory reporting to the Federal Bureau of Investigation as part of the Uniform Crime Reports by State and local law enforcement agencies of the number of justifiable homicides committed by law enforcement officers.
 (7)Creation of effective training methods and mental counseling of a law enforcement officer to understand what is and is not a real threat to his or her safety and the safety of others, to focus on objective criteria in the identification of such threats, and to examine his or her reactions to presumed threats for any latent racial bias, animus, or hostility.
 (8)Creation of adequate training, in the determination of the Attorney General, for police officers dealing with mentally ill persons.
 (9)Requirement by the Attorney General of transparency in internal discipline and accountability in law enforcement agencies.
			
